UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number: 1-16053 MEDIA SCIENCES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0475073 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 203 Ridge Road, Goshen, NY10924 (Address of principal executive offices) (Zip Code) (201) 677-9311 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorted period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of February 9, 2012, we had 13,647,376 shares of common stock outstanding. MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and June 30, 2011 3 Condensed Consolidated Statements of Operations for the Three Months and Six MonthsEnded December 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statement of Changes in Shareholders' Equity and Comprehensive Income for the Six Months Ended December 31, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFTEY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 SIGNATURES 19 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2011 June 30, ASSETS (Unaudited) 2011* CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash held in escrow account Deferred tax assets – Prepaid expenses and other current assets Assets held for sale – Assets of discontinued operations Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued compensation and benefits Leases payable – Other accrued expenses and current liabilities Income tax payable – Liabilities of discontinued operations Total Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred Stock, $.001 par value Authorized 5,000,000 shares; none issued – – Common Stock, $.001 par value 25,000,000 shares authorized; 13,647,376 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ *Derived from audited financial information. See accompanying notes to condensed consolidated financial statements. 3 MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended December 31, Six Months Ended December 31, NET REVENUES $
